 PACIFIC CONVALESCENT HOSPITALCoastal Care Centers, d/b/a Pacific ConvalescentHospital and Butchers' Union Local No. 516,Amalgamated Meat Cutters & Butcher Workmenof North America, AFL-CIO. Case 20-CA-11463May 9, 1977DECISION AND ORDERBY MEMBERS JENKINS, PENELLO, ANDWALTHEROn February 4, 1977, Administrative Law JudgeStanley Gilbert issued the attached Decision in thisproceeding. Thereafter, the Respondent filed excep-tions and a supporting brief, and the GeneralCounsel filed limited exceptions and a brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions of the Administrative LawJudge and to adopt his recommended Order, asmodified herein.The General Counsel contends that Respondentunlawfully interrogated an employee about unionactivities. The testimony with respect thereto isuncontradicted. In February 1976 Lawrence DeBeni,Respondent's president, told Patricia Ross, a 6-yearemployee at Pacific Convalescent Hospital, that hewanted to talk to her. Upon entering a patient tubroom where they were alone, DeBeni asked Ross ifshe had heard any union talk in the hospital. She saidshe had not. He asked her if she would tell him,without giving names, if she heard any such talk, andshe said she would.The Administrative Law Judge concluded that theinterrogation was not unlawful because it wasisolated and remote in time and substance from theApril 27 discharges at Pacific Convalescent Hospital.However, the record shows that the interrogation wasrelated to organizational activities at another ofRespondent's hospitals. DeBeni testified that in theearly part of 1976 a union election was held atGranada Hospital, another facility operated byRespondent. In addition, during the interrogation ofRoss, DeBeni told her about union problems he washaving at Granada. The interrogation, therefore, wasnot casual or isolated, but related to Respondent's"union problems." For these reasons, we find thatRespondent violated Section 8(a)(l) of the Act byinterrogating employee Patricia Ross about unionactivities and whether they were taking place atPacific Convalescent Hospital.2We shall accordingly229 NLRB No. 81amend the recommended Order and the notice toemployees.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge asmodified below, and hereby orders that the Respon-dent, Coastal Care Centers, d/b/a Pacific Convales-cent Hospital, Eureka, California, its officers, agents,successors, and assigns, shall take the action set forthin said recommended Order, as so modified:1. Reletter paragraph l(b) to l(c) and add thefollowing as paragraph l(b):"(b) Unlawfully interrogating employees aboutunion activities."2. Substitute the attached notice for that of theAdministrative Law Judge.I The Respondent has excepted to certain credibility findings made bythe Administrative Law Judge. It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrect. Standard Dry Wall Products,Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (C.Ak 3, 1951). We havecarefully examined the record and find no basis for reversing his findings.2 Member Jenkins agrees that the Administrative Law Judge erred inconcluding that the February 1976 interrogation was not violative of Sec.8(aX l) of the Act. However, in Member Jenkins' view, the record evidenceof DeBeni's interrogation of Ross, of itself and standing alone, constitutessufficient basis for finding a violation of Sec. 8(aXl) as alleged in thecomplaint. Cf. P. B. and S. Chemical Company. 224 NLRB I (1976) (sec. C,Dunn's interrogations). Hence, Member Jenkins regards as unnecessary hiscolleagues' further analysis of this incident in terms of whether or not it wasa "casual or isolated" episode.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discharge, or otherwise disci-pline, any employees for engaging in concertedactivity under Section 7 of the National LaborRelations Act.WE WILL NOT unlawfully interrogate employeesabout union activities.WE WILL NOT in any other manner interferewith, restrain, or coerce employees in the exerciseof their rights under Section 7 of the NationalLabor Relations Act.WE WILL make Patricia Ross, Peggy Torma,Janice Downs, Nancy Legate, Marilyn Mardock,and Lorraine Farr whole for any loss of paysuffered by them by reason of their unlawfuldischarges on April 27, 1976.507 DECISIONS OF NATIONAL LABOR RELATIONS BOARDCOASTAL CARE CENTERS,D/B/A PACIFICCONVALESCENT HOSPITALDECISIONSTATEMENT OF THE CASESTANLEY GILBERT, Administrative Law Judge: Basedupon a charge filed on May 14, 1976, as amended on June28, 1976, by Butchers' Union Local No. 516, AmalgamatedMeat Cutters & Butcher Workmen of North America,AFL-CIO, hereinafter referred to as the Union, thecomplaint herein was issued on July 8, 1976. Saidcomplaint alleges that Coastal Care Centers, d/b/a PacificConvalescent Hospital, hereinafter referred to as Respon-dent, violated Section 8(a)(1) of the Act by unlawfullydischarging six employees, on or about April 27, 1976, andby unlawfully interrogating an employee on an "unknowndate in February, 1976." Respondent, by its answer, deniesthat it violated the Act as alleged.Pursuant to notice, a hearing was held in Eureka,California, on October 21 and 22, 1976, before me, dulydesignated as the Administrative Law Judge. Appearanceswere entered on behalf of the General Counsel andRespondent and briefs were timely filed by said parties onNovember 26, 1976, which have been carefully considered.Based upon the entire record in this proceeding and myobservation of the witnesses as they testified, I make thefollowing:FINDINGS OF FACTI. BUSINESS OF RESPONDENTAt all times material herein, Respondent, a Californiacorporation, has been engaged in the operation of proprie-tary convalescent care hospitals at facilities in Eureka,California. During the past year, Respondent, in the courseand conduct of its business operations, had gross receiptsin excess of $250,000, received in excess of $70,000 fromthe Medi-Cal and Medi-Care insurance programs, andpurchased and received goods valued in excess of $50,000from outside the State of California.As is admitted by Respondent, it is, and at all timesmaterial herein has been, an employer engaged in com-merce and in operations affecting commerce within themeaning of Section 2(2), (6), and (7) of the Act.II. THE LABOR ORGANIZATION INVOLVEDAs is admitted by Respondent, the Union is, and at alltimes material herein has been, a labor organization withinthe meaning of Section 2(5) of the Act. It appears that theUnion is "involved" in this case only insofar as it filed thecharge and amended charge herein.' There is somereference in the testimony to an official of the Unionhaving been consulted for advice, but it is of no materialityin the resolution of the issues herein.I The original charge alleged 8(aX3) and (5) violations, but the referenceto said section was deleted in the amended charge, as well as a reference tounion activities.2 Although one was classified as a "treatment nurse." that distinctionIII. THE UNFAIR LABOR PRACTICESRespondent admits the following allegations: that Law-rence DeBeni is president of Respondent, Cleatus Weller isadministrator, Rosalie Jahnke is director of nurses, andLinda McCulley is a charge nurse. It is noted thatRespondent operates three convalescent hospitals inEureka, that the only facility involved herein is the PacificConvalescent Hospital, hereinafter referred to as Pacific,and that the latter two above-named persons are employedonly at Pacific (as well as the alleged discriminatees). It isfurther noted that Respondent admits that the first threenamed persons are agents within the meaning of Section2(13) of the Act and supervisors within the meaning ofSection 2(11), but denies that McCulley is either an agentor supervisor. The issue of McCulley's status, particularlywith reference to her authority to give nurses aidespermission to leave the Hospital, is a factor in the defenseraised by Respondent.The principal issue is whether or not Respondentdischarged six nurses aides2working at Pacific forengaging in concerted protected activity in violation ofSection 8(a)(1) of the Act. It is undisputed that all of saidnurses aides were, during the time material herein,employed on the day shift (from 7 a.m. to 3 p.m.). It is alsoundisputed that the normal complement on the day shiftconsisted of a charge nurse, one treatment nurse, and sevennurses aides.As to the issue of McCulley's status, DeBeni testified asfollows:Q. Mr. DeBeni, turning your attention to a differ-ent area for a moment. Concerning the authority ofcharge nurses, isn't it a fact that the charge nurse hasthe authority to hire, fire and discipline employees?A. Under certain circumstances. Limited, yes, butunder certain circumstances.Q. All right, fine. Do they write warning slips?A. Yes, they do.Q. I am speaking of charge nurses.A. I realize that.Q. All right. And do they also prepare writtenevaluations of employees?A. They participate in the evaluations, yes.Q. Okay. Isn't it a fact that they prepare the initialevaluation of aids?A. The initial? Yes, that's true.McCulley, who was called as a witness by Respondent,testified that, as charge nurse, she had3the authority togrant nurses aides "permission to leave the building," if thedirector of nurses was "gone." She further testified, oncross-examination, however, that on occasion she has givensuch permission when the director of nurses was present,that she had limited authority to send a nurses aide home(only for certain reasons such as "mistreating" patients),but later she testified that she was told that she had theauthority to send a nurses aide home if her work was notappears to be of no importance and, for the purposes of convenience, all arereferred to herein as nurses aides.I She was no longer employed by Respondent at the time of the hearing.508 PACIFIC CONVALESCENT HOSPITALsatisfactory, apparently even though the director of nurseswas present.Peggy Torma, one of the alleged discriminatees, crediblytestified as follows:Q. Let me ask you this: Is it a general rule at thehospital that you are not to leave the grounds?A. Yes.Q. Is there an exception for that?A. If we ask the charge nurse.Q. And have you previously asked the chargenurse?A. Often.Q. And have you previously been granted permis-sion?A. She often sent me herself to the store to pickthings up for her.Nancy Legate, another alleged discriminatee, crediblytestified that aides "frequently" asked McCulley forpermission to leave the building, that "she would grant it,"and "that that was part of her power." Patricia Ross,another alleged discriminatee, credibly testified that shehas asked McCulley "several times, and several of the othercharge nurses" for permission to leave the "premises" andthat they always granted permission.Based upon the above testimony, it is found thatMcCulley, as a charge nurse, was a supervisor within themeaning of the Act and that she exercised the authority ofgranting permission to leave the premises.It is undisputed that on April 27, 1976, there were twonurses aides missing from the normal complement on theday shift and that during the preceding weeks said shift wasmore than occasionally manned by less than the normalcomplement. It appears that, sometime prior to 9 a.m. onApril 27, several of the nurses aides complained to eachother about the burden of working short-handed in orderto care for the patients properly. It further appears fromJahnke's credited testimony that she arrived at the Hospitalabout 8:30 a.m., that she came in early because of a reportof an accident to an employee on the previous shift, thatshe was immediately informed by Peggy Torma that thenursing staff was short-handed,4and that shortly thereaftershe was approached by two nurses aides who made asimilar report. According to Jahnke's testimony, sheresponded, "I am not really sympathetic. You have donethis to me, too, but I will go and see Linda [McCulley] andsee what she's done, who she's called and we will getsomeone." Ross, who was one of the two nurses aides whotalked to Jahnke, testified that Jahnke "said there wasnothing she could do," that she could not get anyone tocome in, that Jahnke gave her a name to call, but theperson she called said she was unable to come in becauseof a dental appointment.It appears that about 9 a.m., approximately the time thenurses aides were given a 15-minute "coffee break," all sixmet in the lounge and decided that the only way they mightbe able to accomplish anything to rectify the problem ofbeing short-handed was to confront DeBeni or Weller in a4 While on the one hand Jahnke, who was called as a witness byRespondent, testified this was the first time she knew of that fact, McCulley.who was also called by Respondent, testified that she called Jahnke at hergroup and that they would all go together to see if theycould find one or the other at the Granada (another ofRespondent's hospitals approximately a mile away).Ross testified that she and Marilyn Mardock went to seeMcCulley and that Mardock "did the speaking." Rosstestified as follows to the conversation between Mardockand McCulley:A. She says, "We are going to find Mr. DeBeni andMr. Weller. I prefer to find Mr. DeBeni. We are goingto go find them and we are going to go talk to them andtell them our problem."**Q. And what did Mrs. McCulley say in response, ifanything, can you recall?A. She, at that time, was giving a pill to a patient,and she said, "Go, go do it. Just go do it." She wasupset herself at that time.Q. I see. Was she upset at you?A. No.Torma testified as follows:A. Yes. When I went up to the nurses station to getmy purse, I overheard Pat Ross and Marilyn Mardocktalking to Mrs. McCulley, and they were telling her thatwe were leaving during our coffee break to look for Mr.Weller and Mr. DeBeni, and she said, Sure, go."McCulley testified as follows:I walked by one of the aids in the hall and they wereall upset because they were short-handed and we tried,we were trying to get someone to come in, and I said,"How are you doing?", and she says, "We are allleaving," and I said, "Okay, good-by."I didn't give her any direct authority to go, and whenthey did leave, Mrs. Jahnke was there, so I had noauthority to tell them to go to begin with. I did not takethis statement seriously when it was put to me like that.Q. (By Mr. Jordan) Did they indicate to you thatthey were all going to leave the building?A. Yes, and I could not-JUDGE GILBERT: Did they tell you why?THE WITNESS: I knew why, because we were short-handed.Ross and Torma were more convincing witnesses andtheir testimony is credited. It is inferred from the testimony(as to the conversation with McCulley about leaving thepremises) that the nurses aides reasonably understood thatthey were given permission by McCulley to leave thehospital to find DeBeni or Weller.The six aides proceeded immediately to the parking lotand got into two automobiles. According to Torma,McCulley followed them to the parking lot. Torma'stestimony as to what then followed is as follows:home and that she said she would come in early and see if she could findsomeone to come in (to fill out the shift). Jahnke was a more convincingwitness than McCulley and her testimony is credited.509 DECISIONS OF NATIONAL LABOR RELATIONS BOARDShe [McCulley] came to the back ramp and she said,"How long are you going to be gone?", and we said justten or 15 minutes during our coffee break, and she said,"I am going to start peri-care on room I", and we saidthat we would be back in ten minutes, and she said"fine." She told us to go.Nancy Legate testified that as she was getting into Ross'car, McCulley came to the ramp and said "Go. I am goingto start doing peri-care5on Section 1." Ross testified thatshe saw McCulley on the ramp, that she talked to one ofthe aides but that she did not hear what was said.McCulley testified as follows:JUDGE GILBERT: Well, let me ask you this: Whenthey said something about they were all leaving, didthey tell you where they were going or why they weregoing?THE WITNESS: Not then, a little bit later another oneof the girls came up to get her handbag out of thecubbard [sic] where she kept it and I said, "Are youreally leaving?", and she said yes, and it upset mebecause I felt the patients didn't deserve to be treatedthis way.I said, "Anybody that leaves should be replaced,"and I am sure she told the others. I can't say that, okay.They were aware that I was not in favor of it,because I would have gone with them if I was, becauseI wasn't in favor of working shorthanded either.JUDGE GILBERT: That still didn't answer my ques-tion. Did they tell you why they were leaving or wherethey were going?THE WITNESS: Okay.After Mrs. Jahnke had gotten there and all of thiswas in progress, all of this was going on, I went thereand I told her, "Has anybody told you that the aids areleaving? I wonder where they are going and when theywill be back. Let me go ask them," and I walked out tothe back porch of the facility and I said, "Where areyou going? Are you coming back? What's going on?"They said, "We are going to go and talk to Mr.DeBeni and Mr. Weller, and we might be back."I looked at my watch and said, "I am going to clockyou out at 9 o'clock." I couldn't say go ahead, we willpay you while you are going, because I didn't have theauthority. I just wanted to know where I stood with thecrew, if I had one or if I was going to have to do it allmyself.McCulley was not a convincing witness.6Not only was aportion of her testimony contradicted by Jahnke, aspreviously noted,7but also her above-quoted testimony asto her conversation with Jahnke, for Jahnke crediblytestified that the first word she had of the aides leaving thebuilding was when McCulley reported that "the aides haveleft." Jahnke further testified that she (McCulley) thensaid, "If you will pass medication, I will start doing patientcare," and that they started down the hall to get to work.5 A partial "sponging off' process on a patient.3 It is noted that there is no evidence that she "clocked out" the aides asshe claimed she threatened to do.7 See fn. 4.Consequently, the testimony of Torma and Legate as towhat McCulley said on the parking lot is credited.According to the credited testimony of Torma, Legateand Ross, the aides proceeded directly to GranadaHospital (located less than a mile away) and, not seeingDeBeni's or Weller's car in the parking lot, they drovedirectly to Ross' babysitter's house which was located a fewblocks from Granada; they did this because they did notfeel they had time to go to Seaview Convalescent Hospital,the third hospital owned by Respondent located in Eureka,but some 10 miles distant; upon arrival at the babysitter'shouse, Ross phoned both Granada and Seaview and wasimmediately informed that neither Weller nor DeBeni waspresent; and Ross then called Pacific and spoke to Jahnketelling her they were coming right back and requested thatshe try to have either Weller or DeBeni present to talk withthem. Jahnke testified that she understood the presence ofDeBeni or Weller was a request and that she didn't "weighit" (as to whether it was a refusal to return unless a meetingwas arranged with Weller or DeBeni). The aides thereuponimmediately left the babysitter's house and returned toPacific, and it is inferred from credited testimony and thedistances traveled, they were away not more than 15 or 20minutes. McCulley testified that she talked to Ross andthen transferred her call to Jahnke, and that Ross, inspeaking with her (McCulley), in effect, conditioned theaides' return upon a meeting being arranged with DeBenior Weller. However, in view of my opinion of McCulley asan unreliable witness and of Jahnke's testimony that sheunderstood Ross' mention of a meeting with the manage-ment officials to be a request, I do not credit this phase ofMcCulley's testimony.It appears from the credited testimony of Torma, Legate,and Ross that, upon the return of the six aides to theHospital, they headed toward the patients' area, but weretold by McCulley not to go to the patients but to report toJahnke's office. McCulley credibly testified (withoutcontradiction) that she was previously instructed by Jahnke"not to let them [the aids] go on the floor," but to "sendthem to her office." It is inferred from the above-creditedtestimony that the aides had intended to go back to workon their return to the Hospital, but were ordered not to doso.8It appears that about 5 minutes after the aides assembledin Jahnke's office, DeBeni and Weller appeared. Torma,Legate, Ross, and DeBeni testified as to what then ensued.Weller was not called as a witness.Torma testified as follows:Mr. DeBeni said they wanted to know what theHell we were doing, and I believe it was Pat that said,"Mr. DeBeni, we were just looking for help for ourpeople," and Marilyn said "We would just like somehelp for our people," again, the same thing.Mr. DeBeni said, "If that's your attitude, get out."Q. Did Miss Ross remain in the office during thecourse of the discussion?s As set forth hereinbelow, this inference is considered as a factor indetermining whether the aides had, in leaving the Hospital, engaged in a"strike or concerted refusal to work," as contended by Respondent.510 PACIFIC CONVALESCENT HOSPITALA. No, she was called out by the intercom to gomove her car. It was blocking someone in the parkinglot.Q. Can you tell me if during the course of thisinterview, if anything was discussed with Mr. DeBeniwith respect to a meeting later in the day to discussthis?A. No.Q. Was there any discussion with respect toreturning to your positions-discussion with Mr.DeBeni?A. He told us to get out.Q. Can you tell us whether or not you have everrefused to work?A. No, I wouldn't do that.Q. I see. After you were told to get out, did youleave?A. Yes.Q. And did you have any further occasion to speakto anyone upon your leaving the Hospital?A. As we were going down the hallway, Mr.DeBeni came by us again and shouted "get out, getout," and Pat was coming back and she said, "Hey, Mr.D., we just want to talk to you," and he raised his handas though to strike her and said "Get out," and so wedid.Q. Did he request that you attend to the patientsthat were in need of care at the time?A. No, he did not.**Q. (By Mr. Jordan) Did Mr. DeBeni ever ask thatyou girls return to work?A. No.JUDGE GILBERT: I assume you mean that day.Q. (By Mr. Jordan) That day.A. No.Ross testified as follows:...Mr. DeBeni says, "All right, what's going on?"And then I says, "Well, we have a problem. We areunderstaffed, overworked, we can't get it done." Andjust about then they paged me to go move my car and Idid.Q. I see. So you were not there for the remainder ofthe conversation?A. No.Ross further testified as to her conversation with DeBeniwhen she returned to the Hospital after moving her car, asfollows:Legate testified as follows:They said, "Girls, what's going on?" I believe it wasPat Ross that said, "Mr. DeBeni, we wanted to talk toyou. We are understaffed."And then I believe Mr. Weller said, "What are yougoing to gain by this, girls?" And Marilyn Mardock,she had said, "We are trying to help the patients, andwe all wanted to talk to you." And then Mr. DeBenisaid -he raised his voice and he said, "Get out ofhere," and then he left.Q. I see. Had Miss Ross left by that time?A. Yes, she had left before this.Q. I see. Now, why did she leave? Do you know?A. They called her on the intercom-somethingabout her car. She had to move it.She further testified as to what occurred when she and theother four aides were in the corridor on their way out of theHospital as follows:Yes. We were going out. We were just about to goout of the door and Pat Ross had an encounter withMr. DeBeni. Pat said to Mr. DeBeni, "Mr. D., we wantto talk to you."Mr. DeBeni raised his hand and he said, "Get outof here."Upon cross-examination she testified as follows withregard to the meeting in Jahnke's office:Q. (By Mr. Jordan) During this time, did Mr.DeBeni offer to meet with you another time during theday?A. No, he did not.Yes. I walked up to him and I says, "What's goingon?" And Mr. DeBeni says I didn't care about thepatients and I said that's not true. I said we were justtrying to help him, to help ourselves to help thepatients.He said, "You don't care about the patients." Heraised his hand like this and said get out, and I duckedand left.Q. When you say raised his hand-A. Well, it was up like this.MR. DVORIN: Let the record show that the witness israising her hand above her head, palm open, as ifpossibly in a striking motion.JUDGE GILBERT: No, I would not describe it as astriking motion.MR. DVORIN: A raised hand motion.JUDGE GILBERT: A raised hand motion. Raised herhand over her head.MR. DvoRIN: Fine.Q. (By Mr. Dvorin) And what did Mr. DeBeni say?A. He said for me to get out.Q. Did you?A. Yes.DeBeni testified that when he entered the Hospital bothMcCulley and Jahnke told him "that the girls had left thebuilding and they had just returned and gone into Mrs.Jahnke's office; that he and Weller entered the office; andthat he asked the aides, "What's going on?" His testimonycontinues as follows:Pat Ross said, "We want to talk to you. We arehaving problems. We are working short."Q. And what did you respond?511 DECISIONS OF NATIONAL LABOR RELATIONS BOARDA. At that precise moment, Mr. Weller interruptedthe conversation and said, "Did you girls leave thebuilding?"Q. Was there a response to Mr. Weller's inquiry?A. They responded by saying yes.Mr. Weller said, "Where did you think that wasgoing to get you?"Q. Okay. And was there a response to thatstatement?A. No.Q. All right. Who spoke next?A. (No response)Q. To the best of your recollection.A. I believe that I asked what the problem was andI can't honestly tell you who answered me at thatprecise moment.Q. Was there like dialogue pickup then?A. Yes. There was kind of a recounting of workingshort, a variety of problems involving patients, the levelof care, etc.Q. When you say "etc." -I understand this was along time ago, but we are trying to get as complete arecount as we can.A. Well, the girls were going on to some length thatthey were working short, they had been working shorton a fairly regular basis, they wanted something doneabout it, they were concerned about their patients, atleast they were alleging that they were concerned abouttheir patients. They wanted some resolution to theproblems.Q. Did they offer a resolution to the problems atthat time?A. No.Q. What was your response to all of these com-plaints or grievances?A. At that precise time, I think that's when PatRoss got the phone call, not the phone call, but thepage to remove her car. She left the room. Wecontinued with the same discussion.I asked the girls to go back on the floor and comeback at the end of the day, I would be there at 3 o'clockwhen their shift ended to pursue the matters and see ifwe could straighten things out.Q. All right. What was their response to that?A. They wanted them settled then.JUDGE GILBERT: What's that?THE WITNESS: They wanted them settled at thattime.Q. (By Mr. Jordan) When you say "settled," Mr.DeBeni, did they give you any alternative? Did theygive you a demand at this point?A. There were no alternatives or demands. Theyjust wanted to sit there and resolve the situation and itwas obvious that it was going to be a quite lengthydiscussion and we weren't going to resolve anything.Q. Why did you choose to discuss it later in theafternoon rather than in the morning?A. So we could get the patients taken care of.Q. All right.At this point, in your knowledge, were there anypeople helping the patients at this point?A. Not at that point in time, at least not to myknowledge.Q. All right. So your solution to the problem waswhat?A. Get back to work and sit down at the end of theday and resolve the problems.Q. And they preferred to settle it, settle thegrievance right then?A. Well, I think at that point we were kind of at animpasse.Q. What was their comment when you asked themto go back to work?A. They just continued in the comments relating tothe patient care and working short.Q. All right.A. I explained to them there was nothing I coulddo about the fact that we were a couple of people short.It happens, and it happens more often than you care tohave it happen, but there is no immediate resolution tothe problem.Q. And how did they answer you?A. They kept going over the same issues.Q. All right. Did the discussion finally end at somepoint?A. Yes.Q. How did it end?A. Finally I said, "Well, that's it. If you are notgoing back to work, then you are free to go." They gotup in unison, walked out the door and down the hall.Q. (By Mr. Jordan) Mr. DeBeni, did you dischargethese girls that morning?A. No sir, I did not.Q. Why did you not?A. I was hopeful that they were going to go towork. We had sixty-two patients laying in their bedsand I was hoping they would go back to work.Q. Mr. DeBeni, you said the young ladies justwalked out of the room?A. Yes.He further testified on direct examination that he left theoffice to "punch out" the aides' cards, and that while hesaw them leaving the building he did not say anything tothem.On cross-examination he testified that when he arrived atthe Hospital, he had not come to "any resolution as to theconsequences of the nurses aides' action in having left thehospital." When confronted with a statement in hisaffidavit which read "as far as I was concerned, the aideshad terminated themselves by leaving the premises prior tomy arrival at the Pacific," he testified that that was his"reaction" at the time he gave the affidavit, and thus it wasobviously an afterthought. It appears from his furthertestimony on cross-examination that he did talk to Ross.He adopted as his testimony the following statement readfrom his affidavit:..."I then left the office and went to the rear hallof the building. The girls had wandered about half way512 PACIFIC CONVALESCENT HOSPITALto the back door. When they saw me they quickenedtheir steps to leave. I was going to the time cards inorder to pull their cards. At that point, Pat Ross re-entered the building. She came to me and said, "Mr.DeBeni, I was just trying to help you." I said, "Pat, Idon't need that kind of help. You girls have quit yourjobs, please leave." At no time did I tell the aids theywere fired.DeBeni denied that the testimony of Torma, Legate, andRoss (with respect to his "encounter" with Ross afterleaving the office) was correct.While I credit DeBeni's testimony that there was a moreextensive discussion about being short-handed than indi-cated by the testimony of Torma and Legate, I credit theirtestimony as to how their meeting in Jahnke's officeconcluded and their denials that he asked them to go backto work and discuss the problem later. They were moreconvincing witnesses than DeBeni on that point. I alsocredit the testimony of Ross, Torma, and Legate as to whatoccurred in the corridor. If DeBeni had told them that ifthey were not going to go back to work, they were free togo, it appears most unlikely he would have told Ross that"you girls have quit your jobs, please leave," in view of thefact that she had not been present when, as he claimed, heasked them to return to work and they refused to heed hisrequest. Moreover, according to his own testimony, itappears he said nothing to the aides in the office abouttheir having quit their jobs because they did not complywith his request to return to work, and they were moreconvincing witnesses.I do credit DeBeni's testimony that he did not tell theaides they were "fired." They, however, credibly testifiedthat he told them to "go" and to "get out," that they didnot know whether they were discharged or not; that theyconsulted an official of the Union as to their confusion;that he told them to return and find out what their statuswas; that they spoke to Jahnke, who told them, "as far asI'm concerned, you quit," and that when they askedWeller, he told them they were "fired."9As to Jahnke'sanswer, she was not present in the office or in the corridorwhen they left and, therefore, was not in any position totestify as to DeBeni's intent in ordering the aides to "go"and to "get out." Furthermore, it appears from her reporton the termination action forms relating to the aides (datedApril 27, 1976) that their employment was terminated, butit was predicated on her apparent assumption that theyvoluntarily quit because they left the premises withoutpermission (which, of course, was prior to DeBeni'smeeting with the aides). There is nothing in DeBeni'stestimony which indicated that he took such a position, butrather his testimony indicates that he did not take thatposition. In view of the uncontradicted testimony thatWeller told them they were "fired," I am of the opinionthat he construed DeBeni's action at the end of the meetingto constitute a discharge and, in any event, since he was anofficial of Respondent, the aides reasonably understoodthat they had been discharged by Respondent.I Their testimony as to what Weller stated is uncontradicted."' In view of this, no purpose would he served in order to complete mycomment on the argument and to make a determination whether the sixRespondent argues in its brief that the aides were notdischarged. Also, Respondent in its brief argues "Theaides' action in leaving their work is not conduct that isprotected under Section 7 of the Act." In effect, Respon-dent's position as to the second argument appears to betwo-fold, one that the means that they used (leaving thebuilding) to present their grievance of being short-handedwas unreasonable and was done without permission, inviolation of the rule against leaving without permission;and, two, that their leaving the building was a walkout orconcerted refusal to work by a committee constituting alabor organization which did not comply with the noticerequired under Section 8(g) of the Act.As to the first argument, based on the findings hereina-bove, I conclude that DeBeni's action in telling the aides to"go" or "get out" did constitute a discharge.As to the second argument, I find that the record will notsupport a finding that their leaving the building was thereason for the discharge and therefore no purpose would beserved in determining the issue of whether or not suchaction made their concerted pursuance of the grievance ofbeing short-handed unprotected. Even if it were to beassumed that it was a factor leading to their discharge, I amof the opinion that it neither constituted a refusal to worknor a violation of the rule against leaving the premiseswithout permission. In all the circumstances, I am of theopinion that their action was not intended or couldreasonably have been understood to be a withholding oftheir services as a protest. They did not violate the rule inview of my finding that they obtained permission to leavefrom a supervisor who exercised the authority to grant suchpermission. While it may have been poor judgment forthem to leave en masse and for McCulley to grant thempermission to do so, nevertheless the rule was not violated.It was made clear to McCulley, the supervisor who grantedthem permission, that their purpose in leaving was to findDeBeni or Weller, that they intended to return in 15minutes and when they returned they were prevented fromgoing back to work as they apparently intended to do.Thus their leaving cannot be construed as a refusal to workwithin the meaning of Section 8(g) of the Act.°1It is my opinion, based upon the above findings and allthe circumstances herein, that DeBeni, in effect, dischargedthe aides because he was exasperated with their pursuanceof their grievance. Therefore, I conclude that GeneralCounsel has proved by a preponderance of the evidencethe allegation that on April 27, 1976, employees PatriciaRoss, Peggy Torma, Janice Downs, Nancy Legate, MarilynMardock, and Lorraine Farr were discharged in violationof Section 8(aXI) of the Act because of their concertedprotected activity in pursuing a grievance against workingconditions, i.e., the lack of a normal complement on theirshift.It is alleged that Respondent further violated Section8(aX(1) of the Act by DeBeni's interrogation of Rosssometime in February 1976. Ross' testimony as to theincident is that DeBeni, as he passed by her, said he wantedto talk to her, took her into the "patient tub rooms," andaides constituted a labor organization within the meaning of Sec. 8(g) of theAct and failed to give the notice required under said section.513 DECISIONS OF NATIONAL LABOR RELATIONS BOARDasked her if she had heard of any "union talk" in theHospital to which she responded in the negative, and thenhe asked her if she would tell him if she did hear any suchtalk without giving any specific names, to which sheresponded, "yes." She further testified that he told herabout union problems he was having at Granada Hospital.This is the only incident of interrogation in the record.There is nothing in the record to indicate there was anyunion activity going on at Pacific. Also, it is my opinionthat the incident was too remote in substance and time, atleast 2 months prior to the April 27 incident, to beconsidered to be related thereto. Therefore, it is concludedthat this single, isolated interrogation cannot appropriatelybe considered unlawful within the meaning of Section8(a)(1) of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe unfair labor practices of the Respondent set forth insection III, above, occurring in connection with itsoperations set forth in section I, above, have a close,intimate, and substantial relation to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow thereof.v. THE REMEDYIt will be recommended that the Respondent be orderedto cease and desist from engaging in the unfair laborpractices found herein and take certain affirmative action,as provided in the recommended Order below, designed toeffectuate the policies of the Act.Although it has been found that Patricia Ross, PeggyTorma, Janice Downs, Nancy Legate, Marilyn Mardock,and Lorraine Farr were unlawfully discharged by Respon-dent on April 27, 1976, it will not be recommended thatRespondent be ordered to offer them reinstatement,inasmuch as it was stipulated that they were sent validoffers of reinstatement prior to the hearing. It will berecommended, however, that Respondent be ordered tomake each of them whole for any loss of pay she may havesuffered between April 27, 1976, and the date she receivedher aforesaid offer of reinstatement in the manner set forthin F. W. Woolworth Company, 90 NLRB 289, 291-293(1950), together with 6-percent interest thereon in accor-dance with Isis Plumbing & Heating Co., 138 NLRB 716(1962).Upon the basis of the foregoing findings of fact and uponthe entire record in this proceeding, I make the following:" In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.CONCLUSIONS OF LAW1. The Respondent is an employer engaged in com-merce within the meaning of Section 2(2), (6), and (7) of theAct.2. The Union is a labor organization within themeaning of Section 2(5) of the Act.3. Respondent, on April 27, 1976, unlawfully dis-charged Patricia Ross, Peggy Torma, Janice Downs,Nancy Legate, Marilyn Mardock, and Lorraine Farr inviolation of Section 8(aX 1) of the Act.4. General Counsel has failed to prove by a preponder-ance of the evidence the allegation in paragraph VI of thecomplaint that Respondent violated Section 8(aX)(1) of theAct by engaging in unlawful interrogation of an employee.Upon the foregoing findings of fact, conclusions of law,and upon the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER tRespondent, Coastal Care Centers, d/b/a Pacific Conva-lescent Hospital, Eureka, California, its officers, agents,successors, and assigns, shall:I. Cease and desist from:(a) Discharging, or otherwise disciplining, any employeefor engaging in concerted protected activity.(b) In any other manner interfering with, restraining, orcoercing employees in the exercise of their rights underSection 7 of the Act.2. Take the following affirmative action which isdeemed necessary to effectuate the policies of the Act:(a) Make Patricia Ross, Peggy Torma, Janice Downs,Nancy Legate, Marilyn Mardock, and Lorraine Farr wholefor any loss of pay they may have suffered by reason oftheir unlawful discharge on April 27, 1976, in the mannerset forth in the section hereinabove titled "The Remedy."(b) Post at its Pacific Convalescent Hospital in Eureka,California, copies of the attached notice marked "Appen-dix." 12Copies of said notice, on forms provided by theRegional Director for Region 20, after being duly signed byan authorized representative of Respondent, shall beposted by Respondent immediately upon receipt thereof,and be maintained by it for 60 consecutive days thereafter,in conspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by Respondent to ensure that said notices are notaltered, defaced, or covered by any other material.(c) Notify the Regional Director for Region 20, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.The allegation in paragraph VI of the complaint thatRespondent violated Section 8(a)(1) of the Act by engagingin unlawful interrogation of an employee should be, and ishereby, dismissed.12 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board."514